DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 and Species 6, claims 1-15 and 19-20, in the reply filed on 10 March 2021 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions there being no allowable generic or linking claim. Election was made without traverse in the aforementioned reply.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a chemical delivery system in claim 1 which has been interpreted as multiple fluid sources, respective delivery tubes, controllable valves and a fluid supply line and equivalents thereto as set forth at page 12 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the Such claim limitation(s) is/are: paddle assembly in claim 1 which has been interpreted as the sufficiently claimed structure of a rotatable drive shaft and at least one paddle.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0019468 to Zhu et al. in view of U.S. Patent Pub. No. 2013/0059073 to Jiang et al. and U.S. Patent No. 2011/0116984 to Rehmat et al.
Regarding claims 1-2 and 9 and 19:  Zhu et al. disclose a reactor for coating particles substantially as claimed and comprising:  one or more motors (Fig. 2, 220); a rotary vacuum chamber (204) configured to hold a plurality of particles to be coated, a cylindrical portion of the rotary vacuum chamber having an inner diameter, and wherein the rotary vacuum chamber is coupled to the one or more motors (also, see, e.g., para. 49) and rotates in a first direction about an axial axis of the cylindrical portion of the rotary vacuum chamber; a vacuum port (214) to exhaust gas from the rotary vacuum chamber; a paddle assembly including a shaft (216) extending through the rotary vacuum chamber along the axial axis of the rotary vacuum chamber and at least one paddle (multiple structures, e.g., 209, 213, 223a, 223b, 224 and 225) and extending radially from the shaft such that the at least one paddle may orbit about the shaft in a second direction  (see, e.g., paras. 48 and 52-54); a controller (computer, not illustrated, see, e.g., para. 41) configured to cause the one or more motors to rotate the rotary vacuum chamber at a rotation speed such that the particles undergo tumbling agitation; and a chemical delivery system (201)  configured to inject a process gas into the plurality of particles, wherein the at least one paddle includes a gas outlet (219) of the chemical delivery system to inject the process gas into the plurality of particles.  
However, Zhu et al. fail to disclose the chemical delivery system comprising multiple fluid sources, respective delivery tubes, controllable valves and a fluid supply line.
Jiang et al. disclose a particle processing reactor comprising multiple fluid sources (Fig. 3, Precursors 1-4 and Carrier gas), respective delivery tubes (lines with controllable valves), controllable valves (v1-4 and v1m-v4m and MFC) and a fluid supply line (310)  for the purpose of providing gases to a typical particle processing system (see, e.g., para. 53).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a chemical delivery system comprising multiple fluid sources, respective delivery tubes, controllable valves and a fluid supply line in order to provide gas to the particle coating reactor as taught by Jiang et al.

Zhu et al. further fails to disclose the one or motors also coupled to the drive shaft such that rotation of the drive shaft by the one or more motors orbits the at least one paddle about the drive shaft in the second direction, wherein the second direction is the same as the first direction in which the rotary vacuum chamber rotates.
Rehmat et al. teach providing a particle processing reactor wherein a vacuum chamber and a paddle assembly including a gas outlet are rotated in same (or opposite) directions for the purpose of, inter alia, facilitating and easing passage of particles through the reactor and allow for additional heating of the particles by the walls of the reactor (see, e.g., Fig. 1, abstract and para. 38).
Thus, it would have been have obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the vacuum chamber and paddle assembly of Zhu et al. rotating in same directions in order to facilitate and ease passage of particles through the reactor and allow for additional heating of the particles by the walls of the reactor as taught by Rehmat et al.

With respect to claim 3, a trailing edge of the at least one paddle would depend on the rotation direction of the paddle, wherein Rehmat et al. teaches that the paddle may rotate in forward or backward directions such that the limitation is necessarily capable of being met.
With respect to claim 4, in Zhu et al. the exhaust port is located in line with the axial axis of the rotary vacuum chamber.  See figures.
With respect to claim 5, Rehmat et al. disclose a plurality of paddles configured to sweep along the rotary vacuum chamber and Zhu et al. disclose the sweeping a paddle along the an entirety of a length of the rotary vacuum chamber along the axial axis of the rotary vacuum chamber.  See figures.  Additionally, Examiner notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claim 6, Zhu et al. teach the at least one paddle may further comprise brush (225) located between an outer edge of the paddle and in contact (via scraping) with the suface of the inner diameter of the rotary vacuum chamber (also see, e.g., para. 48).
With respect to claim 7, the reactor may further comprise a port (openings at ends thereof to which endcaps are bolted) to deliver particles to or receive particles from the rotary vacuum chamber.
With respect to claim 8, the axial axis of the rotary vacuum chamber is oriented horizontally.
With respect to claim 11, which is drawn to a processing parameter associated with intended use, Examiner notes that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 12, the reactor of Zhu et al. further comprises a stationary vacuum chamber (204), wherein the rotary vacuum chamber is disposed within the stationary vacuum chamber.
With respect to claim 13, the reactor of Zhu et al. may further comprise a vacuum pump (not shown) coupled to the stationary vacuum chamber and coupled to the vacuum port to exhaust gas from the rotary vacuum chamber.
With respect to claim 14, the chemical delivery system and the one or more motors are coupled to the stationary vacuum chamber through connecting holes.  See figs.
With respect to claim 15, the rotary vacuum chamber may further comprise a surface of the inner diameter of the rotary vacuum chamber having horizontal or angled baffles (Figs. 4A-C and para. 58).
With respect to claim 20, in Zhu et al., the reactor further comprises a base (202) to support the reactor on a mounting surface (e.g. a floor or wherever it is located), and wherein the rotary vacuum chamber is secured to the base such that the axial axis well be parallel to the mounting surface.  Examiner notes that Zhu et al. fails to explicitly state that the axial axis is parallel.  However, the drawings appear to indicate such and it would be obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic to provide such a configuration.  Additionally, Examiner notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over claims 1-9, 11-15 and 19-20 as applied to Zhu et al., Jiang et al. and Rehmat et al. above, and further in view of U.S. Patent Pub. No. 2011/0200822 to Detavernier et al.
Modified Zhu et al. disclose the reactor substantially as claimed and as described above, including using a controller configured to control rotation and other features of the reactor.
However, Zhu et al., Jiang et al. and Rehmat et al. fail to disclose the rotary vacuum chamber rotatable about the axial axis at a rotation speed that is less than 6 RPM.
In a similar reactor, Detavernier et al. teach that an advantage of using low rotation speeds for particle distribution within the reactor is that the reactor need not rely on centrifugal forces alone for particle distribution and therefore may be adapted to upscaling to continuous feed of particles (see, e.g., paras. 28, 50 and 62).  Additionally, Detavernier et al. teach that the speed may be in the range of 1-500 RPM.  Examiner also notes that the courts have ruled where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have selected to advantage a low rotation speed for the rotary vacuum chamber for particle distribution within the reactor such that the reactor need not rely on centrifugal forces alone for particle distribution and therefore may be adapted to upscaling to continuous feed of particles as taught by Detavernier et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 22 of U.S. Patent No. 16/438,382 in view of U.S. Patent Pub. No. 2018/0019468 to Zhu et al.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in combination with Zhu et al. are drawn to same reactor features without any meaningful/patentable distinction.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pub 2012/0145041 teaches that a rotational speed of a rotary vacuum chamber may be set by trials in order to ensure efficient and effective treatment, wherein the courts have ruled that the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KARLA A MOORE/Primary Examiner, Art Unit 1716